Filed 7/14/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 141







Marlon Leon Comes, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140068







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Donovan John Foughty, Judge.



AFFIRMED.



Per Curiam.



Lee M. Grossman, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant; submitted on brief.



Lonnie Olson, State’s Attorney, 524 4th Avenue Northeast, Unit 16, Devils Lake, N.D. 58301, for respondent and appellee; submitted on brief.

Comes v. State

No. 20140068



Per Curiam.

[¶1]	Marlon Leon Comes appeals from an order summarily dismissing his application for postconviction relief.

[¶2]	In 1996, Comes pled guilty to murder and robbery, and in 
Comes v. State
, 2000 ND 142, 618 
N.W.2d
 724, we affirmed the district court’s denial of his first petition for postconviction relief.  On April 25, 2013, Comes filed another petition for postconviction relief alleging: (1) he was denied effective assistance of counsel; (2) his guilty plea was “unlawfully induced or not made voluntarily,” and (3) his conviction was “obtained by the unconstitutional failure of the prosecutor to disclose evidence favorable to the defendant.”  On January 21, 2014, the court granted summary disposition dismissing Comes’ application, concluding claims (1) and (2) were barred by res judicata under N.D.C.C. § 29-32.1-12(1) and Comes failed to allege any facts to support claim (3) under N.D.C.C. § 29-32.1-09(3).

[¶3]	We summarily affirm the order under N.D.R.App.P. 35.1(a)(6).

[¶4]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Dale V. Sandstrom

Daniel J. Crothers